COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON AMENDED MOTION FOR REHEARING

Appellate case name:      Samuel J. Prater, M.D. and Krista G. Handyside, M.D. v. Telicia
                          Owens

Appellate case number:    01-21-00264

Trial court case number: 2012-07534

Trial court:              152nd District Court of Harris County

Date motion filed:        August 31, 2022

Party filing motion:      Appellant


       It is ordered that the amended motion for rehearing is denied.


Judge’s signature: ____/s/ Julie Countiss_________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Countiss and Farris.

Date: October 20, 2022